Citation Nr: 9901924	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel




INTRODUCTION

The veteran had active service from January 1984 to October 
1985.  This appeal arises from a January 1996 rating decision 
of the Columbia, South Carolina, Regional Office (RO).  In 
this decision, the RO denied service connection for the 
veterans claimed psychiatric disability.  He appealed this 
determination.


REMAND

In the veterans VA Form 9 of September 1998, he requested a 
hearing before a traveling member of the Board of Veterans 
Appeals (Board) to be held at the RO.  The veteran verified 
this request by letter of January 1999.  He has not been 
afforded this hearing.  Under the circumstances, the 
undersigned finds that a REMAND is warranted in order to 
comply with the veterans rights of due process found at 
38 C.F.R. § 20.700(a) (1998).  The RO should complete the 
following action:

The RO should schedule the veteran for 
the next available hearing before a 
traveling member of the Board located at 
the RO.  Thereafter, the case should be 
returned to the Board for final 
adjudication.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is notified 
to do so.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
